Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-15 are allowed.
Applicant has amended the claims to incorporate subject matter that was allowable in the previous office action. Further, the amendment overcomes the rejections under 35 USC 112, 101, 102. The specification has also been amended.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442